Case 6:20-cv-01770-RBD-GJK Document 68 Filed 05/13/21 Page 1 of 9 PageID 644




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

PHYLISS GRAYSON; and PHILLIP
PENSON,

       Plaintiffs,

v.                                                      Case No. 6:20-cv-1770-RBD-GJK

LOCKHEED MARTIN
CORPORATION,

      Defendant.
_____________________________________

                                          ORDER

       Defendant Lockheed Martin Corporation (“Lockheed”) moves to dismiss

Plaintiffs’ Second Amended Class Action Complaint (Doc. 60 (“Complaint”)).

(Doc. 62 (“Motion”).) Plaintiffs responded. (Doc. 65.) On review, the Motion is

granted in part.

                                    BACKGROUND 1

       Lockheed owns and operates a weapons manufacturing facility in Orlando,

Florida (“Orlando Facility”) that stores, utilizes, and disposes of toxic chemicals.

(Doc. 60, ¶¶ 1, 30.) These toxic chemicals require the utmost care and handling,

but Lockheed stored the toxins in leaking storage tanks, collected and transported



       1The facts in the Complaint (Doc. 60) are taken as true and construed in the light most
favorable to Plaintiffs. See Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2015).
                                             -1-
Case 6:20-cv-01770-RBD-GJK Document 68 Filed 05/13/21 Page 2 of 9 PageID 645




them in leaking underground piping systems, and dumped them in trenches. (Id.

¶¶ 2–3; see also id. ¶¶ 31–48.) Because of Lockheed’s actions, there are high

concentrations of contaminants throughout the Orlando Facility and surrounding

area. (Id. ¶¶ 4, 9–10; see also id. ¶¶ 49–82.) These contaminants are very harmful to

the human body, causing various disorders and cancers. (Id. ¶¶ 6–7; see also id.

¶¶ 49–82.) Plaintiffs allege they were exposed to these contaminants, requiring

monitoring to detect diseases. (Id. ¶¶ 112–15.) And Plaintiff Phyllis Grayson’s

property, located within five miles of the Orlando Facility, has declined in market

value because of its proximity to the toxic exposure. (Id. ¶¶ 21, 110, 116.)

      Plaintiffs, individually and on behalf of others similarly situated, sued

Lockheed for strict liability, public nuisance, private nuisance, negligence, and

medical monitoring. (Doc. 60.) Lockheed moves to dismiss Plaintiffs’ Complaint.

(Doc. 62.) With briefing complete (Doc. 65), the matter is ripe.

                                  STANDARDS

      Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to

state a claim upon which relief can be granted.” A complaint “must contain . . . a

short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). A complaint “does not need detailed factual

allegations,” but “requires more than labels and conclusions.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). “When there are well-pleaded factual


                                         -2-
Case 6:20-cv-01770-RBD-GJK Document 68 Filed 05/13/21 Page 3 of 9 PageID 646




allegations, a court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009).

                                     ANALYSIS

      Lockheed argues the Complaint should be dismissed because: (1) it is a

shotgun pleading; (2) the medical monitoring claim does not comply with Federal

Rule of Civil Procedure 8; (3) the proposed medical-monitoring class is so facially

incohesive that the impropriety of class certification is apparent from the face of

the Complaint; and (4) Grayson lacks standing to assert a public nuisance claim.

(Doc. 62, pp. 1–2.)

      I.     Shotgun

      Complaints that violate the Federal Rules of Civil Procedure “are often

disparagingly referred to as ‘shotgun pleadings.’” Weiland v. Palm Beach Cnty.

Sheriff’s Off., 792 F3d 1313, 1320 (11th Cir. 2015). Shotgun pleadings fail “to give

the defendant[] adequate notice of the claims against [it] and the grounds upon

which each claim rests.” Id. at 1323. Shotgun pleadings include complaints “replete

with conclusory, vague, and immaterial facts not obviously connected to any

particular cause of action.” Id. at 1322.

      Lockheed argues the Complaint is one such pleading, pointing to the section

titled: “Contamination Lockheed Martin Dumped into the Soil, Groundwater, and


                                            -3-
Case 6:20-cv-01770-RBD-GJK Document 68 Filed 05/13/21 Page 4 of 9 PageID 647




Air at the Orlando Facility.” (Doc. 62, pp. 4–5.) There, Plaintiffs list multiple

volatile organic compounds, pollutants, and heavy metals allegedly present at

dangerous levels at the Orlando Facility because of Lockheed’s conduct. (Doc. 60,

¶¶ 49–82.) And Plaintiffs say these compounds, pollutants, and metals are harmful

to humans. (Id.)

      Lockheed objects to the extensive details, arguing Plaintiffs fail to connect

the allegations to any claims. (Doc. 62, pp. 4–5.) Not so. The allegations on the

specific toxic substances are not conclusory, vague, or immaterial—they are tied

directly to Plaintiffs’ claims that Lockheed is liable for mishandling dangerous

toxic substances. (See Doc. 60, ¶¶ 130–98.) The Complaint gives Lockheed more

than enough notice of the claims against them, so it is not a shotgun pleading. See

Wyndham Vacation Ownership, Inc. v. Clapp Bus. L., LLC, 411 F. Supp. 3d 1310, 1315–

16 (M.D. Fla. 2019).

      II.    Medical Monitoring

      Plaintiffs allege they and members of a medical monitoring class have been

exposed to toxic contaminants because of Lockheed’s negligence, increasing their

risk of later suffering from serious latent diseases and requiring periodic

diagnostic medical examinations. (Doc. 60, ¶¶ 190–98.) They seek a court

supervised and administered trust fund and medical monitoring regime. (Id.

¶ 197.) Lockheed argues the medical monitoring claim fails to satisfy Rule 8 and


                                        -4-
Case 6:20-cv-01770-RBD-GJK Document 68 Filed 05/13/21 Page 5 of 9 PageID 648




the proposed medical monitoring class is facially incohesive. (Doc. 62, pp. 5–19.)

      A medical monitoring claim in Florida requires the plaintiff to prove:

      (1) exposure greater than normal background levels; (2) to a proven
      hazardous substance; (3) caused by the defendant’s negligence; (4) as
      a proximate result of the exposure, plaintiff has a significantly
      increased risk of contracting a serious latent disease; (5) a monitoring
      procedure exists that makes the early detection of the disease
      possible; (6) the prescribed monitoring regime is different from that
      normally recommended in the absence of the exposure; and (7) the
      prescribed monitoring regime is reasonably necessary according to
      contemporary scientific principles.

Coffie v. Fla. Crystals Corp., 460 F. Supp. 3d 1297, 1313 (S.D. Fla. 2020) (quoting Petito

v. A.H. Robbins Co., 750 So. 2d 103, 106–107 (Fla. 3d DCA 1999)). If proven, the court

may “use its equitable powers to create and supervise a fund for medical

monitoring purposes.” Id. Lockheed argues Plaintiffs have recited the elements of

a medical monitoring claim, with no facts in support. (Doc. 62, pp. 5–8.)

      Plaintiffs identify the specific compounds, pollutants, and heavy metals

they were exposed to at dangerous levels because of Lockheed’s negligence and

the specific diseases they are at an increased risk of contracting because of this

exposure, including cancer and multiple sclerosis. (Doc. 60, ¶¶ 49–82, 103–13.) So

Plaintiffs have sufficiently pled the first four elements of their medical monitoring

claim. See Coffie, 460 F. Supp. 3d at 1313–14.

      Plaintiffs summarily allege the last three elements. (Doc. 60, ¶¶ 106, 194–95.)

But “a formulaic recitation of the elements of a cause of action” is insufficient for

                                           -5-
Case 6:20-cv-01770-RBD-GJK Document 68 Filed 05/13/21 Page 6 of 9 PageID 649




a claim to survive a motion to dismiss. Twombly, 550 U.S. at 555. Plaintiffs must

provide factual allegations in support. See id. Plaintiffs argue this support can be

found in the toxicological profiles they incorporated in their Complaint. 2 (Doc. 65,

pp. 11–12; see Doc. 60, ¶¶ 49–82 nn. 1–103.) While these documents contain

extensive information on each substance’s toxicity, adverse health effects, and

recommendations for determining exposure to the substance, the reports do not

provide information on how to monitor latent diseases, how these methods would

differ from normally prescribed monitoring, and if the monitoring methods are

reasonably necessary. (See Doc. 60, ¶¶ 49–82 nn. 1–103); cf. Jerue v. Drummond Co.,

No. 8:17-cv-587, 2018 WL 7461683, at *17 (M.D. Fla. Apr. 19, 2018). So Plaintiffs

have not sufficiently alleged their medical monitoring claim. See Coffie, 460 F.

Supp. 3d at 1314; Gibson v. Lapolla Indus., Inc., No. 6:13-cv-646-Orl-36KRS, 2014 WL

12617007, at *4 (M.D. Fla. Jan. 31, 2014). But the Court dismisses the claim without

prejudice, giving Plaintiffs leave to replead to add factual support for these

elements. See Coffie, 460 F. Supp. 3d at 1314.

       As the Court dismisses Plaintiffs’ medical monitoring claim without

prejudice, it need not reach Lockheed’s argument that Plaintiffs’ proposed medical

monitoring class is facially uncertifiable. (See Doc. 62, pp. 8–9.) But the Court notes



       2 As the reports are referenced in the Complaint, the Court can consider them at the
motion to dismiss stage. See Cacace v. Swacina, No. 07-20410-CIV, 2007 WL 9709744, at *1 n.1 (S.D.
Fla. May 17, 2007) (citing Horsley v. Feldt, 304 F.3d 1125, 1134–35 (11th Cir. 2002)).
                                               -6-
Case 6:20-cv-01770-RBD-GJK Document 68 Filed 05/13/21 Page 7 of 9 PageID 650




for any future motion that “the parties’ pleadings alone are often not sufficient to

establish whether class certification is proper.” Mills v. Foremost Ins. Co., 511 F.3d

1300, 1309 (11th Cir. 2008).

       III.   Public Nuisance Standing

       Last Defendants argue Plaintiff Phyllis Grayson lacks standing to bring a

public nuisance claim. 3 (Doc. 62, pp. 19–20.) Article III, Section 2 of the United

States Constitution limits federal courts’ jurisdiction to actual cases and

controversies. Standing is a part of this limitation, as a threshold jurisdictional

question that must be resolved before a court can turn to a claim’s merits. Bochese

v. Town of Ponce Inlet, 405 F.3d 964, 974 (11th Cir. 2005).

       “A public nuisance violates public rights, subverts public order, decency or

morals, or cause inconvenience or damage to the public generally.” Orlando Sports

Stadium, Inc. v. State ex rel. Powell, 262 So. 2d 881, 884 (Fla. 1972). So a public

nuisance is ordinarily addressed by governmental authorities. Brown v. Fla.

Chautauqua Ass’n, 59 Fla. 447, 451 (Fla. 1910). But a “private individual may sue to

abate a public nuisance, where and only where, [s]he suffers a special injury from

its maintenance different from that suffered by the public generally.” Page v.

Niagara Chem. Div. of Food Mach. & Chem. Corp., 68 So. 2d 382, 384 (Fla. 1953).




       3  The public nuisance claim is brought by Grayson; Plaintiff Phillip Penson does not join
this claim. (See Doc. 60, p. 62.)
                                               -7-
Case 6:20-cv-01770-RBD-GJK Document 68 Filed 05/13/21 Page 8 of 9 PageID 651




      Lockheed argues Grayson has failed to identify a special injury. (Doc. 62,

pp. 19–20.) The Court disagrees. Grayson owns property within five miles of the

Orlando Facility and alleges because of this proximity and Lockheed’s

misconduct, the market value and enjoyment of her home has suffered. (Doc. 60,

¶¶ 116, 161.) So Grayson has alleged interference with her private property

rights—a special kind of injury that is not common to the public at large. See Town

of Surfside v. Cnty. Line Land Co., 340 So. 2d 1287, 1289 (Fla. 3d DCA 177). Grayson

has standing to bring her public nuisance claim.

                                 CONCLUSION

      It is ORDERED AND ADJUDGED:

      1.    Defendant Lockheed Martin’s Motion to Dismiss Plaintiffs’ Second

            Amended Class Action Complaint (Doc. 62) is GRANTED IN PART

            AND DENIED IN PART:

            a.     Count V of Plaintiff’s Complaint (Doc. 60, ¶¶ 190–98) is

                   DISMISSED WITHOUT PREJUDICE;

            b.     In all other respects, the Motion is DENIED.

      2.    By Wednesday, May 26, 2021, Plaintiff may file an amended

            complaint correcting the deficiencies identified in this Order. Failure

            to timely file will result in this action proceeding without Count V.

      DONE AND ORDERED in Chambers in Orlando, Florida, on May 13, 2021.


                                        -8-
Case 6:20-cv-01770-RBD-GJK Document 68 Filed 05/13/21 Page 9 of 9 PageID 652




                                    -9-
